DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 34 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are not to a process, machine, manufacture, or composition of matter. In the state of the art, transitory signals are commonplace as a medium for transmitting computer instructions and thus, in the absence of any evidence to the contrary and given a broadest reasonable interpretation, the scope of a “computer readable media” covers transitory medium such as a signal per se. A transitory signal does not fall within the definition of a process, machine, manufacture, or composition of matters. 
The phrasing “a non-transitory computer-readable medium” is suggested.
Furthermore the present claim language does not state whether the claimed program is “executable” by some form of a computer processing device. A storage medium containing a program does not fall within the eligible statutory classes of invention (process, machine, article of manufacture, or composition of matter), unless it 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 and 26 recite the limitation "the sound source environment" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the stored sound source environment data" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "each element" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 19 and 27 disclose “each element of the sound source environment data includes a plurality of signals obtained by dividing a frequency characteristic and a time difference characteristic of an arbitrary signal into a plurality of sections”.  From the present claim language it is not clear how sound source environment data is derived from an “arbitrary” signal. It is not clear how an “arbitrary signal” is related to 
Claim 20 recites the limitation "the above multiple signals" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 and 32 recites the limitation "the user’s stereophonic output apparatus" in line 2-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the sound source environment" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 21-23, 25, 28-31 and 33 are rejected under 35 USC 112(b) as dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 18, 23-26 and 31-34 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Romigh (US 20180310115 A1).

With respect to claim 18, Romigh discloses a stereophonic service apparatus including: 
a storage unit (figs.1-3 #100, fig.2 #204) for matching and storing head-related transfer function data related to a physical characteristic of a user and sound source environment 3D data related to the sound source environment of the user (Par.[0027] database #100 is configured to store user data #104 and HRTF data measured at different locations #102, which is data related to a sound source environment of the user); and 
a control unit (fig.2 #202) which extracts a head-related transfer function data candidate group related to the user from the stored head-related transfer function data based on the stored sound source environment data matching a sound source environment test result provided by the user, and sets one selected data candidate from among the extracted candidate group as individual, user-specific, personalized head related transfer function data (Par.[0036-0040] response data or a “test result” is received from the user in response to a candidate group of HRTF’s being tested, wherein an HRTF from the candidate group is selected as a user-specific personalized HRTF based on a performance score).

With respect to claim 23, Romigh discloses the stereophonic service apparatus according to claim 18, characterized in that said control unit sets the group to the Par.[0044] an optimal level of performance of the candidate HRTF may be based on a greater value of the expected performance score).

With respect to claim 24, Romigh discloses the stereophonic service apparatus according to claim 18, which includes a communication interface unit (fig.2 #200) for providing set individualized data to the user's stereophonic output apparatus (fig.2 #215) when the user requests (Par.[0037]).

With respect to claim 25, Romigh discloses the stereophonic service apparatus according to claim 24, characterized in that said communication interface is controlled to provide a streaming service by applying and converting individualized data set by the user to audio or video to be played back (Par.[0031] HRTF databases #100 may also be provided via networked servers #216 or mass storage devices #206 thereby providing a streaming service, as shown in figure 2).

With respect to claim 26, Romigh discloses a method of driving a stereophonic service apparatus including a storage unit (figs.1-3 #100, fig.2 #204) and a control unit (fig.2 #202), which includes 
a step for matching and storing head-related transfer function head-related transfer function data related to the physical characteristics of a user and sound source Par.[0027] database #100 is configured to store user data #104 and HRTF data measured at different locations #102, which is data related to a sound source environment of the user), and 
a step in which said control unit extracts a head-related transfer function data candidate group related to the user from the stored head-related transfer function data based on stored sound source environment data matched with sound source environment test result provided by the user and set as individualized head-related transfer function data for each user (Par.[0036-0040] response data or a “test result” is received from the user in response to a candidate group of HRTF’s being tested, wherein an HRTF from the candidate group is selected as a user-specific personalized HRTF based on a performance score).

With respect to claim 31, Romigh discloses the method according to claim 26, in which the group is set to the individualized head-related transfer function data of the user by measuring the degree of similarity with the stored head-related transfer function data and the candidate having the largest similarity measurement value (Par.[0044] an optimal level of performance of the candidate HRTF may be based on a greater value of the expected performance score).

With respect to claim 32, Romigh discloses the method according to claim 26, in which an individualized data set is provided to the user's stereophonic output apparatus (fig.2 #215) when the user requests (Par.[0037]).

With respect to claim 33, Romigh discloses the method according to claim 32, including the step of controlling a communication interface unit (fig.2 #200) to apply the individualized data set to audio or video to be played and to provide a streaming service (Par.[0031] HRTF databases #100 may also be provided via networked servers #216 or mass storage devices #206 thereby providing a streaming service, as shown in figure 2).

With respect to claim 34, Romigh discloses a computer-readable recording medium containing a program for executing a stereophonic service method (Par.[0033] a software program may be executed to perform the methods of Romigh), said stereophonic service method being specialized in that it is a computer readable recording medium which executes 
a step that matching head-related transfer function data related to the physical characteristics of the user and sound source environment 3D data related to the sound source environment of the user (Par.[0027-0029] database #100 is configured to store user data #104 and HRTF data measured at different locations #102, which is data related to a sound source environment of the user, where relational models #106,108 match HRTF data including user data and location data), and 
extracts a head-related transfer function data candidate group related to the user from the stored head- related transfer function data based on the stored sound source environment data matching the sounds source environment test result provided by the user, and sets one of data selected from the extracted candidates as individualized Par.[0036-0040] response data or a “test result” is received from the user in response to a candidate group of HRTF’s being tested, wherein an HRTF from the candidate group is selected as a user-specific personalized HRTF based on a performance score).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19-20 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romigh (US 20180310115 A1).

With respect to claim 19, Romigh discloses the stereophonic service apparatus according to claim 18, however does not disclose expressly characterized in that said storage unit stores sound source environment data matched to each head-related 
Official Notice is taken that windowing audio signals into sections for frequency and phase analysis is well-known in the art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to segment the HRTF’s #102 of Romigh into windowed sections for analysis by the HRTF relational model #106. The motivation for doing so would have been to provide a windowed snippet of the audio signal for analysis. 

With respect to claim 20, Romigh discloses the stereophonic service apparatus according to claim 19, characterized in that said control unit extracts the sound source environment data related to the above multiple signals matching sound source environment test results as said candidate group (Par.[0036-0040] candidate HRTF’s are selected based on the results of an initial HRTF test that includes and HRTF and a location).

With respect to claim 27, Romigh discloses the method according to claim 26, however does not disclose expressly wherein each of the sound source environment data includes a plurality of signals obtained by dividing a frequency characteristic and a time difference characteristic of an arbitrary signal into a plurality of sections.
Official Notice is taken that windowing audio signals into sections for frequency and phase analysis is well-known in the art.  It would have been obvious to a person of 

With respect to claim 28, Romigh discloses the method according to claim 27, characterized by extraction of the sound source environment data related to the plurality of signals matched with the sound source environment test result as said candidate group (Par.[0036-0040] candidate HRTF’s are selected based on the results of an initial HRTF test that includes and HRTF and a location).

Claims 21-22 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romigh (US 20180310115 A1) in view of Li et al (US 20140198918 A1).

With respect to claim 21, Romigh discloses the stereophonic service apparatus according to claim 18, however does not disclose expressly characterized in that said control unit performs an impulse test to determine an inter aural time difference, an inter aural level difference, and a spectral cue through a stereophonic output apparatus to have the test result of said sound source environment.
Li discloses an apparatus and method of measuring individual HRTF’s including performing an impulse test (Par.[0068] “impulse sound”) to determine an inter aural time difference, an inter aural level difference, and a spectral cue through a stereophonic Par.[0009][0079] Li measures an HRTF via an impulse response test including ITD’s, ILD’s and spectral cues).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to perform the test of Romigh using the impulse response testing methods of Li.  The motivation for doing so would have been to achieve a more accurate calculation of an individuals HRTF by providing microphones at the ears of the user to capture the impulse test sounds. 

With respect to claim 22, Romigh discloses the stereophonic service apparatus according to claim 21, characterized in that said control unit uses a game application that plays a specific impulse sound source to the user through the stereophonic output apparatus for the impulse test to determine the location of the sound source (Par.[0037]).

With respect to claim 29, Romigh discloses the method according to claim 26 however does not disclose expressly including performing an impulse test to determine an inter-aural time difference, an inter-aural level difference, and a spectral cue through a stereophonic output apparatus of the user to obtain the sound source environment test result.
Li discloses an apparatus and method of measuring individual HRTF’s including performing an impulse test (Par.[0068] “impulse sound”) to determine an inter aural time difference, an inter aural level difference, and a spectral cue through a stereophonic Par.[0009][0079] Li measures an HRTF via an impulse response test including ITD’s, ILD’s and spectral cues).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to perform the test of Romigh using the impulse response testing methods of Li.  The motivation for doing so would have been to achieve a more accurate calculation of an individuals HRTF by providing microphones at the ears of the user to capture the impulse test sounds. 

With respect to claim 30, Romigh discloses the method according to claim 29 in which a game application is used for playing a specific impulse sound source to the user through said stereophonic output apparatus for the impulse test to determine the position of the sound source (Par.[0037]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reijniers et al (US 20190208348 A1) discloses a method of determining a personized head-related transfer function. 
Abel et al (US 5729612) discloses a method for measuring head related transfer functions. 
Udesen (US 20150010160 A1) discloses determination of individual HRTF’s. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/           Primary Examiner, Art Unit 2654